UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3061 Name of Registrant: Putnam Global Natural Resources Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Global Natural Resources Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam Global Natural Resources Fund Akzo Nobel NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009132 04/25/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Adopt the 2006 financial statements Mgmt For TNA NA of the Company 6 Adopt the dividend Mgmt For TNA NA 7 Ratification of Management Board Mgmt For TNA NA Acts 8 Ratification of Supervisory Board Mgmt For TNA NA Acts 9 Appoint and re-appoint the Mgmt For TNA NA Supervisory Board 10 Approve the limit of the number of Mgmt For TNA NA Members of the Management Board 11 Approve the limit of the number of Mgmt For TNA NA Members of the Supervisory Board 12 Authorize the Management Board to Mgmt For TNA NA issue shares 13 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 14 Authority to Repurchase Shares Mgmt For TNA NA 15 Authority to Cancel Shares and Mgmt For TNA NA Reduce Authorized Capital 16 Amend the Articles of Association Mgmt For TNA NA Alcoa Inc Ticker Security ID: Meeting Date Meeting Status AAPR CUSIP9 013817101 04/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alain Belda Mgmt For For For 1.2 Elect Carlos Ghosn Mgmt For For For 1.3 Elect Henry Schacht Mgmt For For For 1.4 Elect Franklin Thomas Mgmt For For For 2 PROPOSAL TO RATIFY THE Mgmt For For For INDEPENDENT AUDITOR Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against EUGENE C. FIEDOREK 2 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA ALBJERG GRAHAM 3 ELECTION OF DIRECTOR: F.H. Mgmt For For For MERELLI 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND PLANK 5 APPROVAL OF 2007 OMNIBUS Mgmt For For For EQUITY COMPENSATION PLAN 6 STOCKHOLDER PROPOSAL Mgmt Against Against For CONCERNING REIMBURSEMENT OF PROXY EXPENSES Asahi Kasei Corp. Ticker Security ID: Meeting Date Meeting Status CINS J0242P110 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Appoint a Substitute Corporate Mgmt For For For Auditor 15 Appoint Accounting Auditors Mgmt For For For 16 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors BASF AG Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/26/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the adoption of a resolution Mgmt For For For on the appropriation of profit. 4 Ratification of Supervisory Board Mgmt For For For Acts 5 Ratification of Management Board Mgmt For For For Acts 6 Election of an auditor for the Mgmt For For For financial year 2007. 7 Authority to Repurchase Shares Mgmt For For For 8 Conversion of Legal Form into a Mgmt For For For European Company BHP Billiton Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000BHP4 11/29/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Ltd) 3 Elect Mr. Paul M. Anderson as Mgmt For For For Director of BHP Billiton PLC 4 Elect Mr. Paul M. Anderson as Mgmt For For For Director of BHP Billiton Ltd 5 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton PLC 6 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Ltd 7 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton PLC 8 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Ltd 9 Elect Mr. Jacques Nasser as a Mgmt For For For Director of the BHP Billiton PLC 10 Elect Mr. Jacques Nasser as a Mgmt For For For Director of the BHP Billiton Ltd 11 Elect Mr. David A. Crawford as a Mgmt For For For Director of the BHP Billiton PLC 12 Elect Mr. David A. Crawford as a Mgmt For For For Director of the BHP Billiton Ltd 13 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 14 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 15 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 16 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 17 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 18 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 19 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 20 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 21 Appointment of Auditor and Mgmt For For For Authority to Set Fees 22 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 23 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 24 Authority to Repurchase Shares Mgmt For For For 25 Reduction of Issued Share Capital Mgmt For For For 26 Reduction of Issued Share Capital Mgmt For For For 27 Reduction of Issued Share Capital Mgmt For For For 28 Reduction of Issued Share Capital Mgmt For For For 29 Reduction of Issued Share Capital Mgmt For For For 30 Reduction of Issued Share Capital Mgmt For For For 31 Approve remuneration report for the Mgmt For For For YE 30 JUN 2006 32 Equity Grant (CEO Charles Mgmt For For For Goodyear) 33 Equity Grant (Executive Marius Mgmt For For For Kloppers) 34 Equity Grant (Executive Chris Mgmt For For For Lynch) 35 Global Employee Share Plan Mgmt For For For 36 Increase Non-Executive Directors' Mgmt For For For Fee Cap 37 Increase Non-Executive Directors' Mgmt For For For Fee Cap BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000566504 10/26/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Ltd) 3 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Plc 4 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Limited 5 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Plc 6 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Limited 7 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Plc 8 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Limited 9 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 10 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 11 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 12 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 13 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 14 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 15 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 16 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 17 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 18 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 19 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 20 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 21 Appointment of Auditor and Mgmt For For For Authority to Set Fees 22 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 23 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 24 Authority to Repurchase Shares Mgmt For For For 25 Reduction of Issued Share Capital Mgmt For For For 26 Reduction of Issued Share Capital Mgmt For For For 27 Reduction of Issued Share Capital Mgmt For For For 28 Reduction of Issued Share Capital Mgmt For For For 29 Reduction of Issued Share Capital Mgmt For For For 30 Reduction of Issued Share Capital Mgmt For For For 31 Approve the remuneration report for Mgmt For For For the 30 JUN 2006 32 Equity Grant (CEO Charles Mgmt For For For Goodyear) 33 Equity Grant (Executive Marius Mgmt For For For Kloppers) 34 Equity Grant (Executive Chris Mgmt For For For Lynch) 35 Global Employee Share Plan Mgmt For For For 36 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap 37 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap BJ Services Co Ticker Security ID: Meeting Date Meeting Status BJS CUSIP9 055482103 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Don Jordan Mgmt For For For 1.2 Elect William White Mgmt For For For BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/12/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report of the Directors Mgmt For For For and the accounts for the YE 31 DEC 2006 2 Approve the Directors Mgmt For Against Against remuneration report for the YE 31 DEC 2006 3 Re-elect Dr. D.C. Allen as a Director Mgmt For For For 4 Re-elect The Lord Browne of Mgmt For For For Madingley as a Director 5 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 6 Elect Sir William Castell as a Mgmt For For For Director 7 Re-elect Mr. I.C. Conn as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, Jr as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr B.E. Grote as a Director Mgmt For For For 11 Re-elect Dr A.B. Hayward as a Mgmt For For For Director 12 Elect Mr. A.G. Inglis as a Director Mgmt For For For 13 Re-elect Dr. D.S. Julius as a Mgmt For For For Director 14 Re-elect Sir Tom Mckillop as a Mgmt For For For Director 15 Re-elect Mr. J.A. Manzoni as a Mgmt For For For Director 16 Re-elect Dr W.E. Massey as a Mgmt For For For Director 17 Re-elect Sir Ian Prosser as a Mgmt For For For Director 18 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 19 Appointment of Auditor and Mgmt For For For Authority to Set Fees 20 E.U. Political Donations Mgmt For For For 21 Authority to Communicate w/ Mgmt For For For Shareholders by Electronic Means 22 Authority to Repurchase Shares Mgmt For For For 23 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 13342B105 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Patrick Mgmt For For For 1.2 Elect Bruce Wilkinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Canadian Natural Resources Limited Ticker Security ID: Meeting Date Meeting Status ISIN CA1363851017 05/03/2007 Take No Action Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Catherine M. Best as a Mgmt For TNA NA Director 2 Elect Mr. N. Murray Edwards as a Mgmt For TNA NA Director 3 Elect Hon. Gary A. Filmon as a Mgmt For TNA NA Director 4 Elect Amb. Gordon D. Giffin as a Mgmt For TNA NA Director 5 Elect Mr. John G. Langille as a Mgmt For TNA NA Director 6 Elect Mr. Steve W. Laut as a Mgmt For TNA NA Director 7 Elect Mr. Keith A. J. Macphail as a Mgmt For TNA NA Director 8 Elect Mr. Allan P. Markin as a Mgmt For TNA NA Director 9 Elect Mr. Norman F. Mcintyre as a Mgmt For TNA NA Director 10 Elect Mr. Frank J. Mckenna as a Mgmt For TNA NA Director 11 Elect Mr. James S. Palmer as a Mgmt For TNA NA Director 12 Elect Mr. Eldon R. Smith as a Mgmt For TNA NA Director 13 Elect Mr. David A. Tuer as a Mgmt For TNA NA Director 14 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 15 Amendment to Compiled and Mgmt For TNA NA Restated Stock Option Plan China Shenhua Energy Company Limited. Ticker Security ID: Meeting Date Meeting Status CINS Y1504C113 05/15/2007 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Financial Statements Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Directors' and Supervisors' Fees Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Related Party Transactions Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Election of Directors Mgmt For Against Against 10 Issuance of Stock w/out Preemptive Mgmt For Against Against Rights Chiyoda Corporation Ticker Security ID: Meeting Date Meeting Status CINS J06237101 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Ferguson Mgmt For For For 1.2 Elect David Gavrin Mgmt For For For 1.3 Elect John Richels Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Du Pont EI De Nemours Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Brown Mgmt For For For 1.2 Elect Robert Brown Mgmt For For For 1.3 Elect Bertrand Collomb Mgmt For For For 1.4 Elect Curtis Crawford Mgmt For For For 1.5 Elect John Dillon Mgmt For For For 1.6 Elect Eleuthère Du Pont Mgmt For For For 1.7 Elect Charles Holliday, Jr. Mgmt For For For 1.8 Elect Lois Juliber Mgmt For For For 1.9 Elect Masahisa Naitoh Mgmt For For For 1.10 Elect Sean O'Keefe Mgmt For For For 1.11 Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON DUPONT EQUITY AND Mgmt For For For INCENTIVE PLAN 4 ON GENETICALLY MODIFIED ShrHoldr Against Against For FOOD 5 ON PLANT CLOSURE ShrHoldr Against Against For 6 ON REPORT ON PFOA ShrHoldr Against Against For 7 ON COSTS ShrHoldr Against Against For 8 ON GLOBAL WARMING ShrHoldr Against Against For 9 ON CHEMICAL FACILITY ShrHoldr Against Against For SECURITY Ensco International Inc Ticker Security ID: Meeting Date Meeting Status ESV CUSIP9 26874Q100 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. CARMICHAEL 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS L. KELLY II 3 ELECTION OF DIRECTOR: RITA Mgmt For For For M. RODRIGUEZ 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Alcorn Mgmt For For For 1.2 Elect Charles Crisp Mgmt For For For 1.3 Elect Mark Papa Mgmt For For For 1.4 Elect Edmund Segner, III Mgmt For For For 1.5 Elect William Stevens Mgmt For For For 1.6 Elect H. Leighton Steward Mgmt For For For 1.7 Elect Donald Textor Mgmt For For For 1.8 Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Globalsantafe Corp. Ticker Security ID: Meeting Date Meeting Status GSF CUSIP9 G3930E101 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward R. Muller Mgmt For For For 1.2 Elect John L. Whitmire Mgmt For For For 2 Ratification of Auditor Mgmt For For For Grant Prideco Inc Ticker Security ID: Meeting Date Meeting Status GRP CUSIP9 38821G101 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Butters Mgmt For For For 1.2 Elect Eliot Fried Mgmt For For For 1.3 Elect Dennis Hendrix Mgmt For For For 1.4 Elect Harold Layman Mgmt For For For 1.5 Elect Michael McShane Mgmt For For For 1.6 Elect Robert Moses, Jr. Mgmt For For For 1.7 Elect Joseph Reid Mgmt For For For 1.8 Elect David Trice Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: K.M. Mgmt For For For BADER 2 ELECTION OF DIRECTOR: A.M. Mgmt For For For BENNETT 3 ELECTION OF DIRECTOR: J.R. Mgmt For For For BOYD 4 ELECTION OF DIRECTOR: M. Mgmt For For For CARROLL 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For CRANDALL 6 ELECTION OF DIRECTOR: K.T Mgmt For For For DERR 7 ELECTION OF DIRECTOR: S.M. Mgmt For For For GILLIS 8 ELECTION OF DIRECTOR: W.R. Mgmt For For For HOWELL 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LESAR 10 ELECTION OF DIRECTOR: J.L. Mgmt For For For MARTIN 11 ELECTION OF DIRECTOR: J.A. Mgmt For For For PRECOURT 12 ELECTION OF DIRECTOR: D.L. Mgmt For For For REED 13 PROPOSAL FOR RATIFICATION Mgmt For For For OF THE SELECTION OF AUDITORS. 14 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For REVIEW. 15 PROPOSAL ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 16 PROPOSAL ON STOCKHOLDER ShrHoldr Against For Against RIGHTS PLAN. Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Nicholas Brady Mgmt For For For 1.2 Elect J. Barclay Collins II Mgmt For For For 1.3 Elect Thomas Kean Mgmt For For For 1.4 Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For Declassification of the Board Imperial Chemical Industries PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0004594973 01/25/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Asset Sale Mgmt For For For Imperial Chemical Industries PLC Ticker Security ID: Meeting Date Meeting Status CINS G47194223 05/23/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the Directors report and the Mgmt For For For accounts for the year to 31 DEC 2006 2 Approve the Directors Mgmt For For For remuneration report 3 Approve the confirmation of Mgmt For For For dividends 4 Re-elect Mr. Lord Butler as a Mgmt For For For Director 5 Re-elect Mr. A. Baan as a Director Mgmt For For For 6 Re-elect Mr. D.C.M. Hamill as a Mgmt For For For Director 7 Re-elect Mr. Baroness Noakes as a Mgmt For For For Director 8 Re-appoint the KPMG Audit Plc as Mgmt For For For the Auditor 9 Approve the remuneration of the Mgmt For For For Auditor 10 Approve to change the Performance Mgmt For For For Growth Plan 11 Approve the further change to the Mgmt For For For Performance Growth Plan 12 Approve the electronic shareholder Mgmt For For For communications 13 Approve to allot the shares Mgmt For For For 14 Approve the dissaplication of pre- Mgmt For For For emption rights 15 Approve the purchase by the Mgmt For For For Company of its own shares Ipsco Inc Ticker Security ID: Meeting Date Meeting Status ISIN CA4626221010 04/26/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Approve the shareholders rights Mgmt For For For plan attached here to as schedule E JSR Corp. Ticker Security ID: Meeting Date Meeting Status CINS J2856K106 06/15/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Approve Payment of Bonuses to Mgmt For For For Directors 15 Directors' Fees and Stock Option Mgmt For For For Plan Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Martin Marietta Materials Ticker Security ID: Meeting Date Meeting Status MLM CUSIP9 573284106 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Marcus Bennett Mgmt For Withhold Against 1.2 Elect Laree Perez Mgmt For Withhold Against 1.3 Elect Dennis Rediker Mgmt For Withhold Against 2 RATIFICATION OF SELECTION OF Mgmt For Abstain Against ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. MOL Magyar Olaj Gazipari Ticker Security ID: Meeting Date Meeting Status CINS X5462R112 04/26/2007 Take No Action Meeting Type Country of Trade Annual Hungary Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the electronic vote Mgmt For TNA NA collection method as specified 4 Election of Individuals to Check the Mgmt For TNA NA Minutes 5 Accounts and Reports Mgmt For TNA NA 6 Allocation of Profits/Dividends Mgmt For TNA NA 7 Corporate Governance Declaration Mgmt For TNA NA 8 Appointment of Auditor Mgmt For TNA NA 9 Authority to Repurchase Shares Mgmt For TNA NA 10 Elect László Akar Mgmt For TNA NA 11 Elect Miklós Kamarás Mgmt For TNA NA 12 Elect Erno Kemenes Mgmt For TNA NA 13 Elect József Molnár Mgmt For TNA NA 14 Directors' Fees Mgmt For TNA NA 15 Elect Mihaly Kupa Mgmt For TNA NA 16 Elect John I. Charody Mgmt For TNA NA 17 Elect John I. Charody Mgmt For TNA NA 18 Elect Sandor Lamfalussy Mgmt For TNA NA 19 Elect Slavomir Hatina Mgmt For TNA NA 20 Elect Employee Representatives Mgmt For TNA NA 21 Supervisory Board Members' Fees Mgmt For TNA NA 22 Amend Article 15.4 of the Articles of Mgmt For TNA NA Association as specified 23 Approve to cancel 10.1.3 to 10.1.6 Mgmt For TNA NA as specified 24 Amend Article 10.4 as specified Mgmt For TNA NA 25 Amend Article 12.9 as specified Mgmt For TNA NA 26 Approve to cancel Article 12.4 a) as Mgmt For TNA NA specified 27 Approve to cancel Article 12.4 b) as Mgmt For TNA NA specified 28 Approve to cancel Article 12.4 d) as Mgmt For TNA NA specified 29 Approve to cancel Article 12.4 e) as Mgmt For TNA NA specified 30 Amend Article 13.5 as specified Mgmt For TNA NA 31 Amend Article 28 of the Articles of Mgmt For TNA NA Association as specified Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP9 651290108 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Trice Mgmt For For For 1.2 Elect David Schaible Mgmt For For For 1.3 Elect Howard Newman Mgmt For For For 1.4 Elect Thomas Ricks Mgmt For For For 1.5 Elect Charles Shultz Mgmt For For For 1.6 Elect Dennis Hendrix Mgmt For For For 1.7 Elect Philip Burguieres Mgmt For For For 1.8 Elect John Kemp III Mgmt For For For 1.9 Elect J. Michael Lacey Mgmt For For For 1.10 Elect Joseph Netherland Mgmt For For For 1.11 Elect J. Terry Strange Mgmt For For For 1.12 Elect Pamela Gardner Mgmt For For For 1.13 Elect Juanita Romans Mgmt For Withhold Against 2 APPROVAL OF NEWFIELD Mgmt For For For EXPLORATION COMPANY 2007 OMNIBUS STOCK PLAN 3 Amendment to the 2000 Non- Mgmt For Against Against Employee Director Restricted Stock Plan 4 Ratification of Auditor Mgmt For For For Noble Corp. Ticker Security ID: Meeting Date Meeting Status NE CUSIP9 G65422100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Cawley Mgmt For For For 1.2 Elect Luke Corbett Mgmt For For For 1.3 Elect Jack Little Mgmt For For For 2 Ratification of Auditor Mgmt For For For OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 01/17/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF THE AMENDMENT Mgmt For TO THE COMPANY'S CHARTER. OAO TMK Ticker Security ID: Meeting Date Meeting Status CINS 87260R201 03/02/2007 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve the TMK Option Mgmt For For For Programme 3 Directors' Fees Mgmt For For For OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 06/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Alexander Borobiev Mgmt For For For 4 Elect Alexander Maximenko Mgmt For For For 5 Elect Anna Novokshonova Mgmt For For For 6 TO APPROVE OOO ERNST & Mgmt For Against Against YOUNG AS THE AUDITOR OF THE COMPANY. OAO TMK Ticker Security ID: Meeting Date Meeting Status CINS 87260R201 06/27/2007 Take No Action Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the annual report and Mgmt For TNA NA financial statements 2 Allocation of Profits/Dividends Mgmt For TNA NA 4 Elect Mr. Petr Golitsyn as a Director Mgmt For TNA NA 5 Elect Mr. Andrey Kaplunov as a Mgmt For TNA NA Director 6 Elect Mr. Adrian Cobb as a Director Mgmt For TNA NA 7 Elect Mr. Josef Marous as a Mgmt For TNA NA Director 8 Elect Mr. Sergey Papin as a Mgmt For TNA NA Director 9 Elect Mr. Dmitry Pumpyansky as a Mgmt For TNA NA Director 10 Elect Mr. Geoffrey Townsend as a Mgmt For TNA NA Director 11 Elect Mr. Igor Khmelevsky as a Mgmt For TNA NA Director 12 Elect Mr. Alexander Shiryaev as a Mgmt For TNA NA Director 13 Elect Mr. Mukhadin Eskindarov as a Mgmt For TNA NA Director 14 Elect Mr. Alexander Borobiev as a Mgmt For TNA NA Member of Audit Commission 15 Elect Mr. Alexander Maximenko as Mgmt For TNA NA a Member of Audit Commission 16 Elect Ms. Anna Novokshonova as a Mgmt For TNA NA Member of Audit Commission 17 Ratify the Auditor Mgmt For TNA NA OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 06/27/2007 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: PYOTR DMITRIEVICH GOLITSYN 2 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: ANDREI YURIEVICH KAPLUNOV 3 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: ADRIAN KOBB 4 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: JOSEPH MAROU 5 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: SERGEY TIMOFEYEVICH PAPIN 6 Elect Dmitry Pumpyansky Mgmt For TNA NA 7 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: JEFFREY TOWNSEND 8 ELECTION OF THE MEMBER OF Mgmt For TNA NA THE BOARD OF DIRECTOR: IGOR BORISOVICH KHMELEVSKY 9 Elect Alexander Shiryaev Mgmt For TNA NA 10 Elect Mukhadin Eskindarov Mgmt For TNA NA Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: R. Mgmt For For For CHAD DREIER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 7 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 8 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN. 15 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 16 ADVISORY VOTE TO RATIFY ShrHoldr Against Against For EXECUTIVE COMPENSATION. 17 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS. OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKPY CUSIP9 677862104 06/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vagit Yusufovich Alekperov Mgmt For Against Against 2 Elect Igor Belikov Mgmt For For For 3 Elect Mikhail Pavlovich Berezhnoi Mgmt For Against Against 4 Elect Donald Wallette, Jr. Mgmt For Against Against 5 Elect Valery Isaakovich Grayfer Mgmt For For For 6 Elect Oleg Emelianovich Kutafin Mgmt For For For 7 Elect Ravil Ulfatovich Maganov Mgmt For Against Against 8 Elect Richard Herman Matzke Mgmt For For For 9 Elect Sergei Anatolievich Mikhailov Mgmt For For For 10 Elect Nikolai Alexandrovich Mgmt For Against Against Tsvetkov 11 Elect Igor Vladimirovich Sherkunov Mgmt For Against Against 12 Elect Aleksander Nikolayevich Mgmt For For For Shokhin OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKPY CUSIP9 677862104 06/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Elect Lyudmila Mikhailovna Mgmt For For For Bulavina 3 Elect Pavel Gennadievich Mgmt For For For Kondratiev 4 Elect Vladimir Nikolaevich Nikitenko Mgmt For For For 5 Directors' and Audit Commission's Mgmt For For For Fees 6 Directors' and Audit Commission's Mgmt For For For Fees 7 Appointment of Auditor Mgmt For For For 8 Determine the Number of Mgmt For For For Authorized Shares 9 Amendments to Articles Mgmt For For For 10 Amendments to Board Regulations Mgmt For For For 11 Related Party Transactions Mgmt For For For 12 Related Party Transactions Mgmt For For For 13 Related Party Transactions Mgmt For For For 14 Related Party Transactions Mgmt For For For 15 Related Party Transactions Mgmt For For For 16 Approve Membership in the Mgmt For For For Russian National Association SWIFT Overseas Shipholding Inc Ticker Security ID: Meeting Date Meeting Status OSG CUSIP9 690368105 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Morten Arntzen Mgmt For For For 1.2 Elect Oudi Recanati Mgmt For For For 1.3 Elect G. Allen Andreas, III Mgmt For For For 1.4 Elect Alan Batkin Mgmt For For For 1.5 Elect Thomas Coleman Mgmt For For For 1.6 Elect Charles Fribourg Mgmt For For For 1.7 Elect Stanley Komaroff Mgmt For For For 1.8 Elect Solomon Merkin Mgmt For For For 1.9 Elect Joel Picket Mgmt For For For 1.10 Elect Ariel Recanati Mgmt For For For 1.11 Elect Thomas Robards Mgmt For For For 1.12 Elect Jean-Paul Vettier Mgmt For For For 1.13 Elect Michael Zimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Brown Mgmt For Withhold Against 1.2 Elect Kenneth Burke Mgmt For Withhold Against 1.3 Elect Archie Dunham Mgmt For Withhold Against 1.4 Elect Francis Kalman Mgmt For Withhold Against 1.5 Elect Ralph McBride Mgmt For Withhold Against 1.6 Elect Louis Raspino Mgmt For Withhold Against 1.7 Elect David Robson Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY S Mgmt For For For 2007 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Pride International, Inc. Ticker Security ID: Meeting Date Meeting Status PDE Cusip 74153Q102 08/10/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director David A. B. Brown Mgmt For Withhold Against 1.2 Elect Director J.C. Burton Mgmt For Withhold Against 1.3 Elect Director Archie W. Dunham Mgmt For Withhold Against 1.4 Elect Director Francis S. Kalman Mgmt For Withhold Against Elect Director Ralph D. McBride Mgmt For Withhold Against Elect Director Louis A. Raspino Mgmt For Withhold Against Elect Director David B. Robson Mgmt For Withhold Against 2 Ratify Auditors Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status CINS G75754104 04/13/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 2 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 3 Authority to Repurchase Shares Mgmt For For For 4 Amendments to the Company's Mgmt For For For Articles of Association 5 Elect Mr. Michael Fitzpatrick as a Mgmt For For For Director 6 Re-elect Mr. Ashton Calvert as a Mgmt For For For Director 7 Re-elect Mr. Guy Elliott as a Mgmt For For For Director 8 Re-elect Lord Kerr as a Director Mgmt For For For 9 Re-elect Sir Richard Sykes as a Mgmt For For For Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 DIrectors' Remuneration Report Mgmt For For For 12 Accounts and Reports Mgmt For For For Rohm & Haas Company Ticker Security ID: Meeting Date Meeting Status ROHMP CUSIP9 775371107 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W.J. Mgmt For For For AVERY 2 ELECTION OF DIRECTOR: R.L. Mgmt For For For GUPTA 3 ELECTION OF DIRECTOR: D.W. Mgmt For For For HAAS 4 ELECTION OF DIRECTOR: T.W. Mgmt For For For HAAS 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For KEYSER 6 ELECTION OF DIRECTOR: R.J. Mgmt For For For MILLS 7 ELECTION OF DIRECTOR: S.O. Mgmt For For For MOOSE 8 ELECTION OF DIRECTOR: G.S. Mgmt For For For OMENN 9 ELECTION OF DIRECTOR: G.L. Mgmt For For For ROGERS 10 ELECTION OF DIRECTOR: R.H. Mgmt For For For SCHMITZ 11 ELECTION OF DIRECTOR: G.M. Mgmt For For For WHITESIDES 12 ELECTION OF DIRECTOR: M.C. Mgmt For For For WHITTINGTON 13 Ratification of Auditor Mgmt For For For Rowan Companies Income Ticker Security ID: Meeting Date Meeting Status RDC CUSIP9 779382100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Fox, III Mgmt For Withhold Against Elect Sir Graham Hearne Mgmt For Withhold Against Elect H. E. Lentz Mgmt For Withhold Against Elect P. Dexter Peacock Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Saipem Ticker Security ID: Meeting Date Meeting Status CINS T82000117 04/28/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 4 Approve the Stock Option Plan Mgmt For TNA NA 5 Authority to Repurchase Shares Mgmt For TNA NA 6 Authority to Trade in Company Mgmt For TNA NA Stock 7 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees 8 Insurance Policy Mgmt For TNA NA 9 Amend the Articles 13, 19, 20, 21, Mgmt For TNA NA 27 of the Company's By-Law Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/23/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Ratification of the Co-Option of Mgmt For For For Board Members 8 Authority to Repurchase Shares Mgmt For For For 9 Approve "Approved Capital 2007" Mgmt For Abstain Against 10 Approve "Conditional Capital 2007" Mgmt For Abstain Against 11 Amend Article 11 Mgmt For Abstain Against SARAS Raffinerie Sarde SpA, Cagliari Ticker Security ID: Meeting Date Meeting Status CINS T83058106 04/27/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 3 Appoint 1 Director Mgmt For TNA NA 4 Long-term Incentive Plan Mgmt For TNA NA 5 Authority to Trade in Company Mgmt For TNA NA 6 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Camus Mgmt For For For 1.2 Elect Jamie Gorelick Mgmt For For For 1.3 Elect Andrew Gould Mgmt For For For 1.4 Elect Tony Isaac Mgmt For For For 1.5 Elect Nikolay Kudryavtsev Mgmt For For For 1.6 Elect Adrian Lajous Mgmt For For For 1.7 Elect Michael Marks Mgmt For For For 1.8 Elect Didier Primat Mgmt For For For 1.9 Elect Leo Reif Mgmt For For For 1.10 Elect Tore Sandvold Mgmt For For For 1.11 Elect Nicolas Seydoux Mgmt For For For 1.12 Elect Linda Stuntz Mgmt For For For 1.13 Elect Rana Talwar Mgmt For For For 2 ADOPTION AND APPROVAL OF Mgmt For For For FINANCIALS AND DIVIDENDS. 3 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Teck Cominco Limited Ticker Security ID: Meeting Date Meeting Status ISIN CA8787422044 04/25/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect the Directors, as specified Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Stock Split Mgmt For For For Tonengeneral Sekiyu Ticker Security ID: Meeting Date Meeting Status CINS J8657U110 03/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For For For 11 Appoint a supplementary Auditor Mgmt For For For 12 Appoint Accounting Auditors Mgmt For For For 13 Approve Provision of Retirement Mgmt For Against Against Allowance for Corporate Auditors TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/11/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Authority to Trade in Company Mgmt For Against Against Stock 8 Elect Thierry Desmarest Mgmt For Against Against 9 Elect Thierry de Rudder Mgmt For Against Against 10 Elect Serge Tchuruk Mgmt For Against Against 11 Elect Daniel Boeuf Mgmt For Against Against 12 Elect Philippe Marchandise Mgmt For Against Against 13 Appoint Mr. Mohamed Zaki as a Mgmt For Against Against Director for a 3-year period 14 Approve to award total annual fees Mgmt For For For of for EUR 1,100,000.00 to the Directors 15 Authority to Increase Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Increase Shares w/out Mgmt For For For Preemptive Rights 17 Authority to Increase Capital Mgmt For For For 18 Authority to Grant Stock Options to Mgmt For For For Purchase Stock 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Amendments to Articles Mgmt For For For 21 Amend the Article 17-2 of the Mgmt For For For Bylaws as specified 22 Amend the Article 17-2 of the By- Mgmt For For For laws as specified 23 SHP Regarding Election of ShrHoldr For NA Employee Shareholder Rep 24 SHP Regarding Authority to Issue ShrHoldr For NA Restricted Stock 25 Approve to repeal the voting ShrHoldr For NA limitation existing in the Bylaws of Total SA TOTAL SA Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF PARENT Mgmt For For For COMPANY FINANCIAL STATEMENTS 2 APPROVAL OF CONSOLIDATED Mgmt For For For FINANCIAL STATEMENTS 3 ALLOCATION OF EARNINGS, Mgmt For For For DECLARATION OF DIVIDEND 4 AGREEMENTS COVERED BY Mgmt For For For ARTICLE L. 225-38 OF THE FRENCH COMMERCIAL CODE 5 AUTHORIZATION FOR THE Mgmt For For For BOARD OF DIRECTORS TO TRADE SHARES OF THE COMPANY 6 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. THIERRY DESMAREST AS A DIRECTOR 7 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. THIERRY DE RUDDER AS A DIRECTOR 8 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. SERGE TCHURUK AS A DIRECTOR 9 Elect Daniel Boeuf Mgmt For Against Against 10 Elect Philippe Marchandise Mgmt For Against For 11 Elect Mohammad Zaki Mgmt For Against For 12 DETERMINATION OF THE TOTAL Mgmt For For For AMOUNT OF DIRECTORS COMPENSATION 13 Authority to Increase Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Increase Shares w/out Mgmt For Against Against Preemptive Rights 15 Authority to Increase Capital under Mgmt For For For Employee Savings Scheme 16 Authority to Grant Stock Options to Mgmt For For For Purchase Stock 17 Authority to Cancel Shares and Mgmt For For For Reduce Capital 18 Amendments to Articles Mgmt For For For 19 Amendments to Articles Mgmt For For For 20 Amendments to Articles Mgmt For For For 21 NEW PROCEDURE TO Mgmt For NA NOMINATE THE EMPLOYEE- SHAREHOLDER DIRECTOR 22 AUTHORIZATION TO GRANT Mgmt For NA RESTRICTED SHARES OF THE COMPANY TO GROUP EMPLOYEES 23 SHP Regarding End to Voting Mgmt For NA Rights Limitation Transocean Inc Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 G90078109 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. LONG 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN B. MCNAMARA 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. SPRAGUE 4 ELECTION OF DIRECTOR: J. Mgmt For For For MICHAEL TALBERT 5 Ratification of Auditor Mgmt For For For United States Steel Corp. Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Jeffrey Lipton Mgmt For For For Elect Glenda McNeal Mgmt For For For Elect Patricia Tracey Mgmt For For For 2 Ratification of Auditor Mgmt For For For Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruben Escobedo Mgmt For For For Elect Bob Marbut Mgmt For For For Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Supplemental Executive Retirement Plan Vulcan Materials Corp. Ticker Security ID: Meeting Date Meeting Status VMC CUSIP9 929160109 05/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas McGregor Mgmt For Withhold Against 1.2 Elect Donald Rice Mgmt For Withhold Against 1.3 Elect Vincent Trosino Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Weatherford International Limited Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 G95089101 05/30/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION AS DIRECTOR: Mgmt For TNA NA NICHOLAS F. BRADY 2 ELECTION AS DIRECTOR: Mgmt For TNA NA WILLIAM E. MACAULAY 3 ELECTION AS DIRECTOR: DAVID Mgmt For TNA NA J. BUTTERS 4 ELECTION AS DIRECTOR: Mgmt For TNA NA ROBERT B. MILLARD 5 ELECTION AS DIRECTOR: Mgmt For TNA NA BERNARD J. DUROC-DANNER 6 ELECTION AS DIRECTOR: Mgmt For TNA NA ROBERT K. MOSES, JR. 7 ELECTION AS DIRECTOR: Mgmt For TNA NA SHELDON B. LUBAR 8 ELECTION AS DIRECTOR: Mgmt For TNA NA ROBERT A. RAYNE 9 Ratification of Auditor Mgmt For TNA NA Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/08/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Re-elect Mick Davis Mgmt For Against Against 5 Re-elect Trevor Reid Mgmt For Against Against 6 Re-elect Sir Steve Robson Mgmt For Against Against 7 Re-elect David Rough Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Amendments to Articles Regarding Mgmt For Abstain Against Electronic Communication 12 Reduction in Authorized Capital Mgmt For Abstain Against XSTRATA PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0031411001 08/14/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Acquisition by Xstrata Mgmt For For For Canada Inc. of Any and All of the Issued, to be Issued and Outstanding Falconbridge Shares Other Than Any Falconbridge Shares Owned Directly or Indirectly by Xstrata Canada Inc. or Its Affiliates XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LANE Mgmt For Against Against G. COLLINS 2 ELECTION OF DIRECTOR: SCOTT Mgmt For Against Against G. SHERMAN 3 ELECTION OF DIRECTOR: BOB Mgmt For Against Against R. SIMPSON 4 Ratification of Auditor Mgmt For For For Zinifex Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000ZFX1 11/27/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Re-elect Richard Knight Mgmt For For For 3 Re-elect Anthony Larkin Mgmt For For For 4 Adopt the remuneration report for Mgmt For For For the YE 30 JUN 2006 5 Renewal of Partial Takeover Mgmt For For For Provisions Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Natural Resources Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
